Case 9:19-cv-81160-RS Document 175-21 Entered on FLSD Docket 02/24/2020 Page 1 of 3
                                       EXHIBIT 21

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 9:19-CV-81160-RS

   APPLE INC.,


         Plaintiff,

   v.

   CORELLIUM, LLC,

         Defendant.
   _______________________________/


              DECLARATION OF DAVID WANG IN SUPPORT OF CORELLIUM’S
                RESPONSE TO APPLE’S MOTION FOR PROTECTIVE ORDER

         1.      My name is Yiduo (David) Wang and I am over the age of 18, and otherwise sui

         juris in all respects. I make this declaration based upon my personal knowledge.

         2.      I am a principal and the Chief of Platform of Corellium, LLC (“Corellium”),

         which has been named as a Defendant in the above-captioned case (“Lawsuit”) as alleged

         in Plaintiff Apple Inc.’s (“Apple”) operative Complaint.

         3.      In 2018, I assisted in Corellium’s preparation of Chris Wade (“Mr. Wade”) for Mr.

         Wade, on behalf of Corellium, to travel to Cupertino, CA to meet with Craig Federighi

         (“Mr. Federighi”) one-on-one, to discuss Apple’s purchase of Corellium.

         4.      The purpose of the meeting was to try and convince Mr. Federighi to increase his

         valuation of Corellium to encourage a more palatable purchase offer from Apple.
Case 9:19-cv-81160-RS Document 175-21 Entered on FLSD Docket 02/24/2020 Page 2 of 3



             5.     Part of Corellium’s preparation was the development of a slide deck,1 prepared

             specifically for Mr. Federighi’s consideration, which discussed Corellium’s technology

             capabilities and Corellium’s value potential so that Mr. Federighi may continue his

             consideration to approve the purchase of Corellium.

             6.     The meeting occurred on July 24, 2018.

             7.     I recall that same day, after the meeting had concluded, that Corellium held a

             debrief telephone call regarding the meeting. I recall that Mr. Wade stated that he

             attempted to demonstrate Corellium’s continued ability to improve our emulation model

             to Mr. Federighi and demonstrated new emulation support for features that were not

             present in the earlier meeting we had at Apple with Mr. Federighi present. I also recall

             that Mr. Wade stated that he attempted to demonstrate that there is value in the

             technology of Corellium to Apple rather than just Corellium’s talent.

             8.     I recall Mr. Wade informing me that he performed a video demonstration for Mr.

             Federighi to show Corellium’s video playback support wherein he played a video

             featuring Mr. Federighi from the WWDC 2018 conference. I recall Mr. Wade

             commenting that Mr. Federighi stated, in response to the demonstration, that he does not

             like to see himself on video.



             I declare under penalty of perjury that the foregoing is true and correct. Executed on this

   __23__ day of February, 2020.




   1   I did not personally assist with the development of the slide deck.


                                                     -2 -
Case 9:19-cv-81160-RS Document 175-21 Entered on FLSD Docket 02/24/2020 Page 3 of 3



                                               Yiduo Wang
                                               Chief of Platform & Co-Founder
                                               Corellium, LLC




                                        -3 -
